DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 11/05/2021. Claims 1 and 6 have been amended. Currently, claims 1-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 11/05/2021 have been considered but are moot in view of the new ground(s) of rejection. 

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadjichristos et al. (U.S. PGPub 2010/0291888 A1) in view of Lane et al. (U.S. PGPub 2013/0225107 A1), in view of Honjo et al. (US 20120299647 A1).
Consider claim 1, Hadjichristos discloses a radio frequency front-end module (read as the multi-mode multi-band PA module as shown in figure 3, par [0029]), comprising: an amplifier matching circuit 340c (MC3) (i.e. bypassing/without filter/duplexer 350a) and antenna 152 based on switch 346c of S8A of the switch combination, figures 3 and 4A-4D, par [0030]-[0036]).
However, Hadjichristos discloses the duplexer for selecting needed frequency band but does not specifically disclose it as discrete filter.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lane into the teachings of Hadjichristos to utilize discrete filters as duplexer and the by-pass path for ensuring only selected signal is passed and undesired signal is filtered out.
However, Hadjichristos, as modified by Lane, discloses the claimed invention above but does not specifically disclose the first signal path and the second signal path are formed based on control information from a base station.
Nonetheless, in related art, Honjo discloses a RF communication system 26 comprising switches 68 after PA 50 for switching a first path with filter 70 (FATX) and second path without filter 70 (i.e. SATX); wherein the switches 68 are being controlled by control signals from control circuitry 42 and the RF communication system 26 would be a mobile communication terminal or a base station (i.e. control circuitry 42 is within a base station and therefore controls signals are from a base station), figures 7 and 8 , par [0208], [0212] and [0217]-[0219].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Honjo into the teachings of Hadjichristos, which modified by Lane, to use the multi-mode multi-band PA module within a base station as it is just a mater of design choices (see par [0208] of Honjo for different designs choices).
Consider claim 2, as applied to claim 1 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein the amplifier in the first signal path is configured to: in a case that a radio frequency signal is to be transmitted, amplify the radio frequency signal; and send the amplified to-be-transmitted radio frequency signal to the filter in the first signal path; the filter in the first signal path is configured to: filter the amplified to-be-transmitted radio frequency signal; send the filtered to-be-transmitted radio frequency signal to the antenna; and transmit the to-be-
Consider claim 3, as applied to claim 2 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein the number of filters is at least two, the switch is further configured to switch a connection state, to connect at least one filter in the at least two filters with the amplifier, and connect the amplifier with the antenna, so as to form the first signal path corresponding to the at least one filter; and the at least one filter is further configured to filter a to-be-transmitted radio frequency signal in a frequency band corresponding to the at least one filter in the first signal path corresponding to the at least one filter (read as the amplifier DA 320 for paths with either duplexer 350a for selecting band 1 for pass (filtering) or duplexer 350b for selecting band 2 for passing (filtering), figures 3 and 4A-4D, par [0030]-[0036]).
Consider claim 4, as applied to claim 1 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein the switch is further configured to, in a case that a radio frequency signal sensed by the antenna is to be received, connect the antenna with the filter, and connect a baseband chip, so as to form a third signal path in the radio frequency front-end module for filtering the received radio frequency signal transferred in the third signal path  (read as the third path with RFin, switch 324, switch 332a, duplexer 350a for selecting band 1 for passing and 
Consider claim 5, as applied to claim 4 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein the number of filters is at least two (read as duplexer 350a for selecting band 1 for pass (filtering) or duplexer 350b for selecting band 2 for passing (filtering), figures 3 and 4A-4D, par [0030]-[0036]); the switch is further configured to switch a connection state, to connect at least one filter in the at least two filters with the antenna, so as to form the third signal path corresponding to the at least one filter; and the at least one filter is further configured to filter a received radio frequency signal in a frequency band corresponding to the at least one filter in the third signal path corresponding to the at least one filter (read as the third path with RFin, switch 324, switch 332a, duplexer 350a for selecting band 1 for passing and antenna 152 based on switch 346a of S8A of the switch combination, figures 3 and 4A-4D, par [0030]-[0036]).
Consider claim 11, as applied to claim 1 above, Hadjichristos, as modified by Lane and Honjo, discloses a mobile communication apparatus comprising the radio frequency front-end module according to claim 1, further comprising the antenna configured to receive and transmit 2G, 3G, 4G, and 5G radio frequency signals (read as, for example, GSM (2G), LTE (4G), etc, par [0023]); wherein the filter includes a first flute and a second filter respectively configured to filter, in respective frequency bands, to-be-transmitted radio frequency signals to be filtered (read 
Consider claim 12, as applied to claim 11 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein a first end of the amplifier is connected to a first connection end of the switch (read as, for example, port of 322 and input of DA 320, figure 3); a second connection end of the switch is connected to a third connection end of the switch (read as, for example, connections ports of 324 and connection ports of 322c, figure 3); a fourth connection end of the switch is connected to a first end of the antenna (read as, for example, output port of 346a and antenna 152, figure 3); a first end of the first filter is connected to a fifth connection end of the switch (read as port of 342a and the input of duplexer 350a, figure 3), and a second end of the first filter is connected to a sixth connection end of the switch (read as port of 346a and output port of duplexer 350a, figure 3); a first end of the second filter is connected to a seventh connection end of the switch (read as port of 342b and input port of duplexer 350b, figure 3), and a second end of the second filter is connected to an eighth connection end of the switch (read as the output port of duplexer 350b and ports of 346b, figures 3 and 4A-4D, par [0030]-[0036]).
Consider claim 13, as applied to claim 12 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein the amplifier in the second signal path is configured to: amplify the to-be-transmitted radio frequency signal, send the amplified to-be-transmitted radio frequency signal to the antenna, and transmit the to-be-transmitted radio frequency signal through the antenna; in a case that the to-be-transmitted radio frequency signal is not to be filtered, the amplifier in the second signal path is configured to: amplify the to-be-transmitted radio frequency signal, send the amplified to-be-transmitted radio frequency signal to the antenna, and transmit the to-be-transmitted radio frequency signal through the antenna (read as the second path with RFin, PA1, 
Consider claim 14, as applied to claim 11 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein a first end of the amplifier is connected to a first connection end of the switch (read as, for example, output of DA 320 and port of either sub-switch 326, 328a, 328b, figure 3); a second connection end of the switch is connected to a third connection end of the switch (read as, for example, connections ports of 324 and connection ports of 322c, figure 3); a fourth connection end of the switch is connected to a first end of the antenna (read as, for example, output port of 346a and antenna 152, figure 3); the switch includes a first sub-switch and a second sub-switch; a first end of the first sub-switch is connected to the first end of the amplifier (read as, for example, port of sub-switch 326, figure 3), and a first end of the second sub-switch is connected to the first end of the antenna (read as sub-switch 346c connected to antenna 152, figure 3); the first sub-switch is configured to, in a case that the transferred radio frequency signal is to be filtered by the radio frequency front-end module, connect a second end of the first sub-switch with the first end of the filter corresponding to the target communication frequency band (read as the first path with RFin, DA 320, PA1, duplexer 350a for selecting band 1 for passing and antenna 152 based on switch 346a of S8A of the switch combination, figures 3 and 4A-4D, par [0030]-[0036]); the second sub-switch is configured to, in a case that the transferred radio frequency signal is to be filtered by the radio frequency front-end module, connect a second end of the second sub-switch with the second end of the filter corresponding to the target communication frequency band, so as to form the first signal path corresponding to the target communication frequency band in the radio frequency front-end module (read as the first path with RFin, DA 320, PA1, duplexer 350a for selecting band 1 for passing and antenna 152 based 
Consider claim 15, as applied to claim 14 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein a connection relationship between the first sub-switch and the second sub-switch is changeable in response to a control instruction transmitted by a controller to the switch; the control instruction includes to a high-level signal and a low-level signal (read as the sub-switches are being controlled to be ON/OFF based on the different levels of the control signal from control unit 190, figures 3 and 4A-4D, par [0020] and [0030]-[0036]).
Consider claim 16, as applied to claim 15 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein the controller is provided inside the radio frequency front-end module, or implemented by a baseband chip in a base station or a terminal (read as the sub-switches are being controlled to be ON/OFF based on the different levels of the control signal from control unit 190, figures 3 and 4A-4D, par [0020] and [0030]-[0036]).
Consider claim 17, as applied to claim 11 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein the filter includes a first filter, a second filter, and a third filter respectively configured to filter, in respective frequency bands, radio frequency signals which are to be filtered (read as, for example, duplexer for selecting band 1, duplexer for selecting band 2 and duplexer for selecting band 3 as shown in figure 6, par [0055]-[0058]); the switch is configured 
Consider claim 18, as applied to claim 17 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein a first end of the amplifier is connected to a first connection end of the switch (read as, for example, port off 322 and input of DA 320, figure 3); a second connection end of the switch is connected to a third connection end of the switch (read as, for example, connections ports of 324 and connection ports of 322c, figure 3); a fourth connection end of the switch is connected to a first end of the antenna (read as, for example, output port of 346a and antenna 152, figure 3); a first end of the first filter is connected to a fifth connection end of the switch; a second end of the first filter is connected to a sixth connection end of the switch (read as the output port of sub-switch S6Ah and input port of duplexer band 1, output port of duplexer band 1 and input port of sub-switch S8Ah; figure 6); a first end of the second filter is connected to a seventh connection end of the switch; a second end of the second filter is connected to an eighth connection end of the switch (read as the output port of sub-switch S6Bh and input port of duplexer band 1, output port of duplexer band 1 and input port of sub-switch S8Bh; figure 6); a first end of the third filter is connected to a ninth connection end of the switch; a second end of the third filter is connected to a tenth connection end of the switch (read as the output port of sub-switch S6Al and input port of duplexer band 1, output port of duplexer band 1 and input port of sub-switch S8Al; figure 6, par [0055]-[0058]).
claim 19, as applied to claim 17 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein the switch is configured to, in a case that a radio frequency signal received by the antenna is to be filtered, connect the first filter with a baseband chip or connect the second filter with the baseband chip or connect the third filter with the baseband chip, so as to form a third signal path in the radio frequency front-end module (read as, for example, duplexer for selecting band 1, duplexer for selecting band 2 and duplexer for selecting band 3 as shown in figure 6, par [0055]-[0058]); wherein the third signal path is configured to filter the 2G, 3G or 4G signal received by the antenna, and send the filtered radio frequency signal to the baseband chip (read as, for example, GSM (2G), LTE (4G), etc, par [0023]); where the switch is further configured to, in a case that the 2G, 3G or 4G signal received by the antenna is not to be filtered (read as, for example, GSM (2G), LTE (4G), etc, par [0023]), connect the baseband chip with the antenna, so as to form a fourth signal path in the radio frequency front-end module; the fourth signal path is configured to transmit the radio frequency signal received by the antenna to the baseband chip (read as the path with HBin, DA1, matching circuit 3 and antenna, figure 6, par [0055]-[0058]); the first filter in the third signal path is configured to: filter a radio frequency signal received by the antenna which is to be filtered, where the radio frequency signal includes 2G signals in different frequencies (read as duplexer band 1 for selecting band 1, duplexer band 2 for selecting band 2, figure 6); send the filtered radio frequency signal to the baseband chip (read as duplexer band 1 or duplexer band 2 for selecting band 1 or band 2 for receiver, figure 5, par [0050]-[0054]).
Consider claim 20, as applied to claim 19 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein the second filter in the third signal path is configured to: filter a radio frequency signal received by the antenna which is to be filtered, where the radio frequency signal 

Consider claim 6, Hadjichristos discloses a method for processing a radio frequency signal (read as the multi-mode multi-band PA module as shown in figure 3, par [0029]), comprising: in a case that a to-be-transmitted radio frequency signal transferred is to be filtered by a radio frequency front-end module, connecting an amplifier with an antenna through a switch, and connecting the amplifier with a filter through the switch, so as to form a first signal path in the radio frequency front-end module, and amplifying and filtering the to-be-transmitted radio frequency signal transferred based on the first signal path (read as the first path with RFin, DA 320, PA1, duplexer 350a for selecting band 1 for passing and antenna 152 based on switch 346a of S8A of the switch combination, figures 3 and 4A-4D, par [0030]-[0036]); and in a case that the transferred radio frequency signal is not to be filtered by the radio frequency front-end module, connecting the amplifier with the antenna through the switch while bypassing the filter, so as to form a second signal path in the radio frequency front-end module without the filter, and amplifying the to-be-transmitted radio frequency signal transferred based on the second signal path (read as the second path with RFin, PA1, matching circuit 340c (MC3) (i.e. bypassing/without filter/duplexer 350a) and antenna 152 based on switch 346c of S8A of the switch combination, figures 3 and 4A-4D, par [0030]-[0036]).
However, Hadjichristos discloses the duplexer for selecting needed frequency band but does not specifically disclose it as discrete filter.
Nonetheless, in related art, Lane discloses a similar radio frequency front-end element comprising a plurality of transmission paths for selection based on switch 561, wherein the plurality of transmission paths comprising multiple paths which each includes a discrete filter 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lane into the teachings of Hadjichristos to utilize discrete filters as duplexer and the by-pass path for ensuring only selected signal is passed and undesired signal is filtered out.
However, Hadjichristos, as modified by Lane, discloses the claimed invention above but does not specifically disclose the first signal path and the second signal path are formed based on control information from a base station.
Nonetheless, in related art, Honjo discloses a RF communication system 26 comprising switches 68 after PA 50 for switching a first path with filter 70 (FATX) and second path without filter 70 (i.e. SATX); wherein the switches 68 are being controlled by control signals from control circuitry 42 and the RF communication system 26 would be a mobile communication terminal or a base station (i.e. control circuitry 42 is within a base station and therefore controls signals are from a base station), figures 7 and 8 , par [0208], [0212] and [0217]-[0219].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Honjo into the teachings of Hadjichristos, which modified by Lane, to use the multi-mode multi-band PA module within a base station as it is just a mater of design choices (see par [0208] of Honjo for different designs choices).

Consider claim 7, as applied to claim 6 above, Hadjichristos, as modified by Lane and Honjo, discloses wherein the amplifying and filtering the radio frequency signal transferred based on the first signal path comprises: amplifying, by the amplifier in the first signal path, the to-be-transmitted radio frequency signal, and sending the amplified to-be-transmitted radio frequency signal to the filter in the first signal path; and filtering, by the filter in the first signal path, the amplified to-be-transmitted radio frequency signal, sending the filtered to-be-transmitted radio frequency signal to the antenna, and transmitting the to-be-transmitted radio frequency signal through the antenna (read as the first path with RFin, DA 320, PA1, duplexer 350a for selecting band 1 for passing and antenna 152 based on switch 346a of S8A of the switch combination, figures 3 and 4A-4D, par [0030]-[0036]), and the amplifying the radio frequency signal transferred based on the second signal path comprises: amplifying, by the amplifier in the second signal path, the to-be-transmitted radio frequency signal, sending the amplified to-be-transmitted radio frequency signal to the antenna, and transmitting the to-be-transmitted radio frequency signal through the antenna (read as the second path with RFin, PA1, matching circuit 340c (MC3) and antenna 152 based on switch 346c of S8A of the switch combination, figures 3 and 4A-4D, par [0030]-[0036]).
claim 8, as applied to claim 6 above, Hadjichristos, as modified by Lane and Honjo, discloses switching a connection state of the switch in a case that the number of filters is at least two, to connect at least one filter in the at least two filters with the amplifier, and connect the amplifier with the antenna, so as to form the first signal path corresponding to the at least one filter; and filtering a to-be-transmitted radio frequency signal in a frequency band corresponding to the at least one filter in the first signal path corresponding to the at least one filter (read as the amplifier DA 320 for paths with either duplexer 350a for selecting band 1 for pass (filtering) or duplexer 350b for selecting band 2 for passing (filtering), figures 3 and 4A-4D, par [0030]-[0036]).
Consider claim 9, as applied to claim 6 above, Hadjichristos, as modified by Lane and Honjo, discloses in a case that a received radio frequency signal sensed by the antenna is to be filtered, connecting the antenna with the filter through the switch, and connecting a baseband chip through the switch, so as to form a third signal path in the radio frequency front-end module, and filtering the received radio frequency signal transferred in the third signal path based on the third signal path (read as the third path with RFin, switch 324, switch 332a, duplexer 350a for selecting band 1 for passing and antenna 152 based on switch 346a of S8A of the switch combination, figures 3 and 4A-4D, par [0030]-[0036]); and in a case that a received radio frequency signal sensed by the antenna is not to be filtered, connecting the antenna with the baseband chip through the switch, so as to form a fourth signal path in the radio frequency front-end module, and transferring the received radio frequency signal based on the fourth signal path (read as the fourth path with RFin, switch 324, switch 332c, matching circuit 340c (MC3) and antenna 152 based on switch 346c of S8A of the switch combination, figures 3 and 4A-4D, par [0030]-[0036]).
claim 10, as applied to claim 9 above, Hadjichristos as modified by Lane and Honjo, discloses switching a connection state of the switch in a case that the number of filters is at least two, to connect at least one filter in the at least two filters with the antenna, so as to form the third signal path corresponding to the at least one filter (read as duplexer 350a for selecting band 1 for pass (filtering) or duplexer 350b for selecting band 2 for passing (filtering), figures 3 and 4A-4D, par [0030]-[0036]); and filtering a received radio frequency signal in a frequency band corresponding to the at least one filter in the third signal path corresponding to the at least one filter (read as the third path with RFin, switch 324, switch 332a, duplexer 350a for selecting band 1 for passing and antenna 152 based on switch 346a of S8A of the switch combination, figures 3 and 4A-4D, par [0030]-[0036]).	

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645